Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the center flow channel, the peripheral flow channel, cover plate, airtight chamber, the groove of the upper cover must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities: Grammatical error in line 6: “…to accumulated until…” The suggested change is: “…to accumulate until…”  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: Grammatical error in line 14: “…after through the blocking rib.” The suggested change is: “…after flowing around the blocking rib”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-12, 14, 24, 26 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation: “the inlet water flow washes a bottom wall of the feeding chamber below the baffle board after passing through the baffle board from the gap portion, and opening the baffle board”. It is unclear what kind of structure is being claimed, for instance it is unclear if the baffle board is separately situated from the gap portion since the water is described as flowing from the gap portion and through the baffle board; while the gap portion is defined earlier in the claim as being formed as part of the baffle board. For examination purposes it has been assumed that the limitation requires the water to pass through the baffle board at the gap portion. 
The term “close to a side wall” in claim 3 is a relative term which renders the claim indefinite. The term “close to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what distance to the side wall is being claimed.
Claim 11 recites the limitation: “at least one feeding chamber” in line 3. It is unclear whether or not this is in reference to the “at least one feeding chamber” of claim 1.
Claim 11 recites the limitation: “…after through the blocking rib” in line 14. It is unclear what kind of structure is being claimed because claim 11 recites in line 13 that the fluids flow around the blocking rib rather than through it. For examination purposes it has been assumed that the limitation of claim 14 reads: “…after flowing around the blocking rib.”
Claim 14 recites the limitation: “…the blocking rib is a circle of arc rib…” in line 2. It is unclear what particular shape is being claimed. For examination purposes it has been assumed that the limitation reads “…the blocking rib is circular…”
Claim 24 recites the limitation: “the groove is formed…” in line 4. It is unclear whether this limitation is in reference to the groove of the lower cover or the groove of the upper cover as described in claim 22.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bingheng et al. (CN109183360A) in view of Doh (US20110277515).
Regarding claims 1 and 30, Bingheng et al. teaches a washing machine with a detergent feeding device (see abstract, reads on claim 30), comprising a feeding box 1; wherein at least one feeding chamber 11 is arranged in the feeding box 1; a baffle board 22, 212 capable of being pivoted is installed in the feeding chamber 11 and is capable of preventing water from flowing to a water outlet 13; a gap portion (see e.g. central gap in between opposite sides of 22) is formed on the baffle board 22, 212, and an inlet water flow may flow to the gap portion of the baffle board 22, 212 being open when the baffle board 22, 212 is pivoted, and the inlet water flow may wash a bottom wall 12 of the feeding chamber 11 below the baffle board 22 after passing through the baffle board 22, 212 from the gap portion and opening the baffle board 22, 212 (see figures 1-5 and pages 4-6 of the translation). Bingheng et al. does not explicitly teach a water box. Doh teaches a detergent feeding device (see abstract) and a water box 53 that supports and houses the feeding box 40 that is installed therein and fluidically connects to a fluid discharge (see figure 3, paragraphs [0054] and [0076]). Since both Bingheng et al. and Doh teach detergent feeding devices it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a water box may be included in the system by Bingheng et al. so as to support and house the feeding box and connect to a fluid outlet, as shown to be known and conventional by Doh.
Regarding claim 2, Bingheng et al. and Doh together teach the limitations of claim 1. Bingheng et al. teaches in figures 1-5 and pages 4-6 of the translation that an auxiliary baffle board 21 is arranged in the feeding chamber 11, and the gap portion is blocked by the auxiliary baffle board 21 when the baffle board 22, 212 is reset, so that the baffle board 22, 212 and the auxiliary baffle board 21 jointly separate the feeding chamber 11 into two mutually independent portions.
Regarding claim 3, Bingheng et al. and Doh together teach the limitations of claim 2. Bingheng et al. teaches in figures 1-5 and pages 4-6 of the translation that the gap portion is arranged at a position, close to a side wall (see e.g. left or right side walls) of the feeding chamber 11, of the baffle board 22, 212, such that water is capable of flowing from a corresponding side of the feeding chamber 11 and passing through the gap portion to wash the bottom wall 12 of the feeding chamber 11 below the baffle board 22, 212.
Regarding claim 4, Bingheng et al. and Doh together teach the limitations of claim 3. Bingheng et al. teaches in figures 1-4 and pages 4-6 of the translation that the auxiliary baffle board 21 is vertically arranged in the feeding chamber 11, at least a portion (see e.g. topmost portion of 21) of a periphery of the auxiliary baffle board 21 protrudes out of a periphery of the gap portion when the baffle board 22, 212 is reset.
Regarding claims 5 and 6, Bingheng et al. and Doh together teach the limitations of claim 1. Bingheng et al. also teaches in figures 1-4 and pages 4-6 of the translation a siphon (see flow channel with inverted U-shape around 212, whereby two ends of the flow channel are respectively located at two sides of the baffle board 22, 212, whereby a height of the siphon at a top corner is not lower than a height of a top end of the baffle board 22, 212 – reads on claim 6) is arranged on the baffle board 22, 212 for communicating two sides of the baffle board 22, 212, such that at an upstream side of the baffle board 22, 212, a detergent fed to the water box from the feeding chamber 11 and inlet water may be blocked jointly by the baffle board 22, 212 and the auxiliary baffle board 21 and accumulated until reaching a liquid level triggering a siphonic effect, and flow to a downstream side of the baffle board 22, 212 through the siphon, and flow out from the feeding chamber 11 through the water outlet 13.
Regarding claim 7, Bingheng et al. and Doh together teach the limitations of claim 6. Bingheng et al. teaches in figures 1-5 and pages 4-6 of the translation that one end of the flow channel with inverted U-shape disposed at the upstream side of the baffle board 22, 212 is a water inlet end and the other end disposed at a downstream side of the baffle board 22, 212 is a water outlet end, an interval is formed between the water inlet end and the bottom wall 12 of the feeding chamber 11 capable of introducing the detergent and water to flow into the flow channel , and an interval is formed between the water outlet end and the bottom wall 12 of the feeding chamber 11 for introducing the detergent and water to flow out of the flow channel.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bingheng et al. (CN109183360A) in view of Doh (US20110277515) as applied to claim 7, and further in view of Thier (GB2187764A).
Regarding claim 8, Bingheng et al. and Doh together teach the limitations of claim 7. Bingheng et al. does not explicitly teach that the water inlet end of the flow channel with inverted U-shape is higher than the water outlet end of the flow channel with inverted U-shape. Thier teaches a detergent feeding device (see abstract) wherein the water inlet end of the flow channel with inverted U-shape 5 is higher than the water outlet end of the flow channel with inverted U-shape 5, allowing for an effective siphoning action and simple, cheap construction (see figure 1, page 1, lines 48-51, page 2, lines 31-60). Since both Bingheng et al. and Thier teach detergent feeding devices with siphons it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the water inlet end of the flow channel with inverted U-shape may be higher in the system by Bingheng et al. than the water outlet end so as to allow for an effective siphoning action and a simple, cheap construction, as shown to be known and conventional by Thier.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bingheng et al. (CN109183360A) in view of Doh (US20110277515) as applied to claim 5, and further in view of Yanglei et al. (CN104711821A).
Regarding claim 9, Bingheng et al. and Doh together teach the limitations of claim 5. Bingheng et al. also teaches in figures 1-5 and pages 4-6 of the translation that the siphon may comprise a main body 211 which is fixedly installed onto the baffle board 22, 212, and the main body 211 is tubular in shape and extends vertically being hollow inside; a hollow portion of the main body 211 is separated by the baffle board 212 into two mutually independent portions: a water inlet flow channel and a water outlet flow channel. Bingheng et al. does not explicitly teach that a top of the main body is buckled with an upper cover in a sealing manner. Yanglei et al. teaches a detergent feeding device (see abstract) with a siphon configured such that a top of the main body is buckled with an upper cover 14 in a sealing manner, a lower side of the upper cover 14 is provided with a groove (see e.g. depressed central portion) sinking inward, and tops of the water inlet flow channel (see inlet portion of 12) and water outlet flow channel (see outlet portion of 12) are communicated by the groove; allowing for a simple design and construction (see figures 1-3 and pages 4-6 of the translation). Since both Bingheng et al. and Yanglei et al. teach detergent feeding devices with siphons it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the siphon in the modified system by Bingheng et al. may include an upper cover buckled in a sealing manner with the main body, so as to allow for a simple design and construction, as shown to be known and conventional by Yanglei et al.

Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bingheng et al. (CN109183360A) in view of Doh (US20110277515) as applied to claim 1 and further in view of Kang (US20070056331).
Regarding claims 11-12 and 14, Bingheng et al. and Doh together teach the limitations of claim 1. Bingheng et al. teaches in figures 1-5 and pages 4-6 of the translation at least one feeding chamber 11 arranged in the feeding box 1. Bingheng et al. does not teach a siphon column. Kang teaches a detergent feeding device (see abstract) wherein a siphon column 112 is installed in the feeding chamber 111, a center flow channel and a peripheral flow channel are arranged in the siphon column 112 and are mutually independent and vertically extend; top ends of the center flow channel and the peripheral flow channel are sealed via a siphon cover (see top portion of 122) and are communicated with one another; a bottom end of the center flow channel is communicated with the exterior and a bottom end of the peripheral flow channel is communicated with the feeding chamber 111; and a blocking rib (see e.g. 130 or side portions of 122) is arranged around a periphery of the siphon column 112 in the feeding chamber 111, so that a detergent and inlet water in the feeding chamber 111 may flow around the blocking rib and into a space between the blocking rib and the siphon column 112 after flowing around the blocking rib (reads on claim 11); wherein a lower end of the blocking rib 130 is connected to a bottom wall of the feeding chamber 111 in a sealing manner to prevent the detergent in the feeding chamber 111 from directly flowing to an inlet of the siphon column 112 in a bottom of the siphon column 112; and a top of the blocking rib 130 is higher than a maximum liquid level of the feeding chamber 111 (reads on claim 12); wherein the blocking rib (side portions of 122) is circular and arranged around the periphery of the siphon column 112, and a gap for allowing the detergent to pass through is formed in the blocking rib, and the gap in the blocking rib, relative to the siphon column 112, is formed in an opposite side of a pull-out direction of the feeding box 110; allowing for a system with improved washing efficiency (see figures 3-6, abstract, paragraphs [0043]-[055]). Since Bingheng et al. and Kang both teach detergent feeding devices it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a siphon column and associated blocking rib and piping may be included in the modified system by Bingheng et al. so as to allow for improved washing efficiency, as shown to be known and conventional by Kang. Furthermore, since the water box is disposed immediately outside the feeding box, in the modified system, it is readily apparent that the bottom end of the center flow channel would be communicated with the water box.

Allowable Subject Matter
Claims 24 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 21-22, 27-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Bingheng et al. (CN109183360A). Bingheng et al. fails to teach/disclose all of the limitations of independent claim 21, including the following limitations: “a periphery of the water inlet flow channel is provided with an airtight chamber extending along a periphery of the cover plate, and the airtight chamber separates the water inlet flow channel from an exterior of the cover plate”. Further no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711